Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 1, 2018

                                      No. 04-18-00368-CV

                    IN THE INTEREST OF B.J.B., ET. AL, CHILDREN,

                  From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 13-311-CCL
                         Honorable Michael P. Peden, Judge Presiding


                                         ORDER

        The clerk’s record was filed on July 3, 2018. On July 16, 2018, the court reporter filed a
Notification of Late Record stating that the appellant has failed to pay or make arrangements to
pay the reporter’s fee for preparing the record. Thereafter, on July 19, 2018, we ordered
appellant to provide written proof that: either (1) the reporter’s fee has been paid or arrangements
have been made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the
reporter’s fee. To date, appellant has failed to respond to our order.

       Accordingly, we will determine the appeal without the benefit of the reporter’s record.
See TEX. R. APP. P. 37.3(c) (when reporter’s record is not filed, appellate court may consider and
decide those issues or points that do not require a reporter’s record for a decision). We order
appellant to file the appellant’s brief in this court on or before 30 days from the date of this
order. If appellant’s brief is not timely filed, the appeal may be dismissed for want of
prosecution. See TEX. R. APP. P. 38.8(a).

       Appellant’s motion for extension of time to file record filed on July 3, 2018 is DENIED.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court